          Case 1:20-cv-00877-KRS Document 23 Filed 08/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


JOSEPH V. MARTINEZ,
           Plaintiff,

       vs.                                                     CIV NO. 1:20-00877-KRS

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,
           Defendant.

                                   ORDER FOR EXTENSION

       Upon consideration of Defendant’s Unopposed Motion for an Extension of Time

(Doc. 22) to file a response to Plaintiff’s Motion to Reverse and Remand for Payment of

Benefits, or in the Alternative, for Rehearing, with Supporting Memorandum (Doc. 21), the

Court having reviewed the motion and being otherwise fully advised, FINDS that the motion is

well taken and is GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until September 27, 2021, to

file a response, and Plaintiff shall have until October 11, 2021, to file a reply.



                                               ___________________________________
                                               KEVIN R. SWEAZEA
                                               United States Magistrate Judge

SUBMITTED AND APPROVED BY:

Electronically submitted 08/25/2021
KIRSTEN WESTERLAND
Special Assistant United States Attorney

Electronically approved 08/25/2021
LAURA J. JOHNSON
Attorney for Plaintiff
